Title: To James Madison from Louis-André Pichon, 27 August 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
Philadelphie le 27. Août 1804.
J’ai l’honneur de vous adresser ci-incluse la réponse que je viens de recevoir du Gouverneur Général de Cube aux lettres que je lui avais adressées, et dont je vous ai donné, dans le tems, communication, relativement aux irrégularités qui se commettaient dans cette isle par des Corsaires français. Vous verrez, Monsieur, que ces lettres ont eu tout l’effet qu’on pouvait désirer. Il le serait certainement on ne peut plus que les armemens qui se font aux Etats Unis pour St. Domingue et qu’on a justifiés par ces irrégularités fussent réprimés. Les évènemens qui se passent dans les Antilles, ne peuvent, Monsieur, que venir à l’appui de la sollicitude que j’ai si souvent manifestée sur ces armemens. Sans revenir sur cette matière, je ne laisserai cependant pas échapper cette occasion de vous faire connaître, Monsieur, que j’ai pu voir par mes yeux, dans les ports de Philadelphie et de New York, plusieurs bâtimens armés pour les Ports de cette Colonie, occupés par les noirs, avec toutes les apparences d’un état de guerre déclaré entre la france et les Etats Unis. J’ai l’honneur d’être, Monsieur, très respectueusement, Votre très humble très obéissant Serviteur.
L. A. Pichon
 
Condensed Translation
Encloses the reply just received from the governor general of Cuba to the letters Pichon addressed to him regarding the irregularities committed by French privateers at that island. The letters had the desired effect. The arming of ships in the U.S. for trade with Saint-Domingue, previously justified by these irregularities, should now be repressed. The events taking place in the Antilles show that the concern Pichon has often expressed about the arming of those ships is well founded. Uses this occasion to inform JM that he saw with his own eyes, in the ports of New York and Philadelphia, many armed ships destined for the ports of that colony that were filled with blacks and gave every appearance of a state of war having been declared between France and the U.S.
